VICKERY, J.
C. K. Mattingly brought his action against the Ohio Granite & Products Co. in the Municipal Court of Cleveland for money had and received which he claimed he paid to the company for stock in the company.
Mattingly in his statement of claims, contended that he was induced to enter into a contract by fraudulent representations, which he claimed were made to him ,and that they were false and were the moving cause which induced him to sign for the stock. He claimed that as soon as these facts came to his attention he rescinded the contract and brought an action.to recover back $1000 he had paid on the stock subscription. On motion of the company the court below directed a verdict in its favor. Error was prosecuted and the Court of Appeals held:
It was for the jury or for the court sitting as a jury to determine from the evidence whether Mattingly relied upon these representations and statements; and the lower court erred in directing a verdict.
Judgment reversed and cause remanded.